Title: General Orders, 17 May 1780
From: Washington, George
To: 



Head Quarters Morristown May 17th 1780
Parole Berwick  Countersigns W. E.

[Officers] Of the Day Tomorrow[:] Colonel Livingston[,] Lieutenant Colonel Comdt Butler[,] Brigade Major 1st Pennsylva Brigade
Colonel Procter is appointed Member of the General court martial whereof General Hand is President vice Colonel Ogden excused on account of his regiment being on the lines.

After Orders
Captain John McGowan is appointed Pay master; Lieutenant E. Beatty Adjutant; and Lieutenant John Pratt Quartermaster to the 4th Pennsylvania regiment.

 